Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Election filed July 26, 2022.
Claim 25 has been canceled.  Claim 1 has been amended.
Claims 1-3, 5, 6, 17-23 and 26-33 are pending in the instant application.  


Election/Restrictions
Applicant’s species election (without traverse) of:
1) the nucleotide sequence of 5'-asasGfcAfaGfaUfAfUfuUfuuAfuAfaua-3' (SEQ ID NO:2900) as the single species of sense strand nucleotide sequence; 

2) 5'-usAfsUfuAfuaAfaAfauaUfcUfuGfcuususudTdT-3' (SEQ ID NO:2889) as the single species of antisense strand nucleotide sequence; and 

3) AD-62643 as the single species of duplex from claim 21 that corresponds to the species of sense strand nucleotide sequence (SEQ ID NO) and the single species of antisense strand nucleotide sequence (SEQ ID NO) elected in 1) and 2)
 
in the reply filed on July 26, 2022 is acknowledged.  Election was made without traverse.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 5, 6, 17-23 and 26-33 have been examined on the merits as detailed below:
Information Disclosure Statement
The information disclosure statement (IDS) filed July 26, 2022 (3 pages) fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
The IDS filed July 26, 2022 (3 pages) does not comply with #4.
The IDS filed July 26, 2022 (3 pages) has been placed in the application file, but the information referred to therein has been lined through to indicate that it has not been considered on the merits.
Applicant's IDS filed July 26, 2022 (6 pages) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Drawings
The Drawings filed on October 14, 2020 are acknowledged and have been accepted by the Examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 17-23 and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a clear definition for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, one in the art without a definition would not know where the metes and the bounds of the claims are. One in the art would not know, for example if 50% modified is “substantially”. One in the art could assert that 80% is substantial and one could argue that 30% is substantial. Without a clear definition, one in the art would be required to make assumptions of the metes and bounds of the claim based on their opinion of what “substantially” would mean in the context of the instant claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 5, 6, 17-20, 22  and 26-33 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over EP 1752536-A1 (submitted on the IDS filed July 26, 2022 (6 pages)) in view of U.S. Publication 20140315835.
The claims are drawn to a method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5 selected from the group consisting of (a) a dsRNA agent comprising a sense strand and an antisense strand, wherein the sense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of SEQ ID NO:1 and the antisense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of SEQ ID NO:5; (b) a dsRNA agent comprising a sense strand and an antisense strand forming a double stranded region, wherein the sense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of SEQ ID NO:1 and the antisense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of SEQ ID NO:5, wherein substantially all of the nucleotides of the sense strand and substantially all of the nucleotides of the antisense strand are modified nucleotides, and wherein the sense strand is conjugated to a ligand attached at the 3'-terminus; (c)  a dsRNA agent comprising a sense strand and an antisense strand, wherein the sense strand comprises 21 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of SEQ ID NO:1 and the antisense strand comprises 25 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of SEQ ID NO:5, wherein all of the nucleotides of the sense strand comprise a modification selected from the group consisting of a 2'-O-methyl modification and a 2'-fluoro modification, 2 ME1 41359314v.1Application No.: 17/069,931Docket No.: 121301-03805wherein the sense strand comprises two phosphorothioate internucleotide linkages at the 5'-terminus, wherein the sense strand is conjugated to one or more GalNAc derivatives attached through a branched trivalent linker at the 3'-terminus, wherein the antisense strand comprises a 21 contiguous nucleotide region of complementarity with the sense strand, wherein the 21 contiguous nucleotide region of complementarity of the antisense strand with the sense strand forms a four base overhang at the 3'-end of the antisense strand, wherein all of the nucleotides of the antisense strand comprise a modification selected from the group consisting of a deoxy-nucleotide, a 2'-O-methyl modification and a 2'-fluoro modification, and wherein the antisense strand comprises two phosphorothioate internucleotide linkages at the 5'-terminus and two phosphorothioate internucleotide linkages at positions 3 and 4 from the 3'-terminus; and (d) a dsRNA agent comprising a sense strand complementary to an antisense strand, wherein the antisense strand comprises a region complementary to part of an mRNA encoding C5, wherein each strand is about 14 to about 30 nucleotides in length, wherein the double stranded RNAi agent is represented by formula (III): 
sense: 5' np-Na -(X X X) i-Nb -Y Y Y -Nb -(Z Z Z)j -Na - nq 3' 
antisense: 3' np'-Na' -(X'X'X')k-Nb'-Y'Y'Y'-Nb'-(Z'Z'Z')i-Na'- nq' 5' (III) 
wherein: i, j, k, and 1 are each independently 0 or 1; p, p', q, and q' are each independently 0-6; each Na and Na' independently represents an oligonucleotide sequence comprising 0-25 nucleotides which are either modified or unmodified or combinations thereof, each sequence comprising at least two differently modified nucleotides; each Nb and Nb' independently represents an oligonucleotide sequence comprising 0-10 nucleotides which are either modified or unmodified or combinations thereof; each np, np', nq, and nq', each of which may or may not be present, independently represents an overhang nucleotide; XXX, YYY, ZZZ, X'X'X', Y'Y'Y', and Z'Z'Z' each independently represent one motif of three identical modifications on three consecutive nucleotides; modifications on Nb differ from the modification on Y and modifications on Nb' differ from the modification on Y'; and wherein the sense strand is conjugated to at least one ligand, thereby treating the subject.
While the entire EP 1752536-A1 reference is relevant and relied upon, EP 1752536-A1 teach double stranded RNA molecules targeting human complement component C5.  
The present Specification teaches: 
The sequence of a human C5 mRNA transcript can be found at, for example, GenBank Accession No. GI:38016946 (NM_001735.2; SEQ ID NO:1). 

EP 1752536-A1 teaches the double stranded RNA molecules of their invention are targeted to C5 GenBank Accession No. NM_001735.2.  See Figure 46, for example.
EP 1752536-A1 teaches the double stranded RNA molecules of their invention are chemically modified and/or comprise overhangs.  The chemical modifications of the EP 1752536-A1 invention include  methylation of sugar hydroxyl groups.
EP 1752536-A1 teaches the double stranded RNA molecules of their invention are administered subcutaneously.
EP 1752536-A1 teaches the double stranded RNA molecules of their invention are used for treating diseases associated with lupus erythematosus or Alzheimer’s disease.  See Figure 46, SEQ ID NOs: 1149-1151 for Gene Name C5, and related disease column.
EP 1752536-A1 do not teach the specific modifications or the modified pattern(s) as recited in the present claims.  Also, EP 1752536-A1 do not teach double stranded RNA molecules comprising ligands.
U.S. Publication 20140315835 teaches double stranded RNA molecules comprising modifications.  U.S. Publication 20140315835 teaches modifications including 2’-O-methyl, 2’-fluoro or phosphorothioate or methylphosphonate internucleotide linkages.  U.S. Publication 20140315835 teaches that each strand substantially has all of the nucleotides comprising a modification selected from 2’-O-methyl or 2’-fluoro.  
U.S. Publication 20140315835 teaches double stranded RNA molecules comprise ligands, including GalNAc derivatives.  
U.S. Publication 20140315835 teaches the specific modified patterns of the present claims and teach the molecules with the modified patterns of the present claims show unexpectedly good inhibition of mRNA in in vitro silencing experiments when compared to molecules with alternating modifications.  See Table 2, Figures 6-9, and Example 5.   
U.S. Publication 20140315835 teaches the double stranded RNA molecules of their invention are conjugated to one or more GalNAc derivatives attached through a branched bivalent or trivalent linker.
Regarding those claims that recite particular doses of the dsRNA agent, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
Regarding those claims that recite particular modifications, such is a matter of design choice and rely on the well-known prior art teachings of U.S. Publication 20140315835 to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified and unmodified nucleosides to incorporate into oligonucleotide compounds to confer a desired property or optimization for a specific utility.   
At the time the invention was filed, double stranded RNA molecules targeting human C5 were described in the art.  Before the effective filing date of the claimed invention, it was known in the art to use double stranded RNA molecules targeting human C5 in methods of treating lupus erythematosus or Alzheimer’s disease.
One of ordinary skill in the art would have been motivated to combine the teachings of EP 1752536-A1 with U.S. Publication 20140315835 to study the use of chemical nucleic acid modifications for stability and potency.  
One of ordinary skill in the art would have been motivated to make each strand about 14 to about 30 nucleotides in length since these lengths are most effective at reducing expression of a target gene and the most commonly used by one of ordinary skill in the art as evidenced by both EP 1752536-A1 and U.S. Publication 20140315835.  One of ordinary skill in the art would have been motivated to use 2’-O-methyl, 2’-fluoro or phosphorothioate or methylphosphonate internucleotide linkages since they are modifications effective at increasing the nuclease stability of an RNAi agent.  One of ordinary skill in the art would have been motivated to use specified modification patterns since U.S. Publication 20140315835 shows that this pattern showed unexpectedly enhanced silencing activity over traditional alternating patterned motif.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.


******
Claims 1, 2, 5, 6, 17-20, 22  and 26-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 9,181,551 (hereinafter, “’551”) in view of EP 1752536-A1 (submitted on the IDS filed July 26, 2022 (6 pages)). 
‘551 teach siRNA (also known as a double stranded RNAi agent) having formula (III) wherein i, j, p and q are 0; each Na independently comprises 2-10 modified nucleotides wherein at least two nucleotides in Na have a different modified nucleotide; each Nb comprises at least 2’-O-methyl modified nucleotides, wherein YYY is 2’-fluoro.  See columns 6, 19-22, 51, 74-112, 123-130, 155-180, and 445-451 and Table I (columns 167-178).  The siRNA can have an antisense strand that can have at least one phosphorothioate internucleotide linkage modification at the ends of the strand.  The duplex region is 19-21 nucleotides in length.  The modifications are 2’-O-methyl or 2’-F.  The siRNA can comprise a ligand that is one or more GalNAc derivatives and can be bi-antennary or tri-antennary.  A pharmaceutical can comprise the siRNA.  The siRNA can be used in a method to reduce expression of a target gene in a subject wherein the siRNA is administered subcutaneously.
‘551 does not teach the target gene is complement component C5. 
The present Specification teaches: 
The sequence of a human C5 mRNA transcript can be found at, for example, GenBank Accession No. GI:38016946 (NM_001735.2; SEQ ID NO:1). 

EP 1752536-A1 teaches the double stranded RNA molecules of their invention are targeted to C5 GenBank Accession No. NM_001735.2.  See Figure 46, for example.
EP 1752536-A1 teaches the double stranded RNA molecules of their invention are used for treating diseases associated with lupus erythematosus or Alzheimer’s disease.  See Figure 46, SEQ ID NOs: 1149-1151 for Gene Name C5 and related disease column.
Regarding those claims that recite particular doses of the dsRNA agent, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.   
Regarding those claims that recite particular modifications, such is a matter of design choice and rely on the well-known prior art teachings of ‘551 to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified and unmodified nucleosides to incorporate into oligonucleotide compounds to confer a desired property or optimization for a specific utility.   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to devise a method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a dsRNA agent for inhibiting expression of complement component C5 and arrive at the claimed invention.  
A person of ordinary skill in the art would have been motivated to use one or more GalNAc derivatives attached to the dsRNA agent through a bivalent or trivalent linker to assist in delivery of the agent to cells.  
A person of ordinary skill in the art would have been motivated to attach the ligand to the 3’ end of the sense strand to reduce the off-target effect of the sense strand.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1, 2, 5, 6, 17-20, 22 and 26-33 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 26-30 of U.S. Patent No. 9796974 in view of EP 1752536-A1 (submitted on the IDS filed July 26, 2022 (6 pages)). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method for inhibiting the expression of a target gene comprising the step of administering the double-stranded RNAi agent according to claim 1, in an amount sufficient to inhibit expression of the target gene of U.S. Patent No. 9796974 embraces and encompasses the method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5 of the instant invention.  
U.S. Patent No. 9796974 claims methods of delivering a double-stranded RNAi agent capable of inhibiting the expression of a target gene to a subject, comprising a sense strand and an antisense strand, each strand having 14 to 30 nucleotides, wherein the duplex is represented by formula (III).
U.S. Patent No. 9796974 claims the double-stranded RNAi agent of their invention comprise a ligand that is one or more GalNAc derivatives attached through a bivalent or trivalent branched linker.
The present Specification teaches: 
The sequence of a human C5 mRNA transcript can be found at, for example, GenBank Accession No. GI:38016946 (NM_001735.2; SEQ ID NO:1). 

EP 1752536-A1 teaches the double stranded RNA molecules of their invention are targeted to C5 GenBank Accession No. NM_001735.2.  See Figure 46, for example.
EP 1752536-A1 teaches the double stranded RNA molecules of their invention are used for treating diseases associated with lupus erythematosus or Alzheimer’s disease.  See Figure 46, SEQ ID NOs: 1149-1151 for Gene Name, C5 and related disease column.
Regarding those claims that recite particular doses of the dsRNA agent, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to devise a method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a dsRNA agent for inhibiting expression of complement component C5 and arrive at the claimed invention.  
A person of ordinary skill in the art would have been motivated to use one or more GalNAc derivatives attached to the dsRNA agent through a bivalent or trivalent linker to assist in delivery of the agent to cells.  
A person of ordinary skill in the art would have been motivated to attach the ligand to the 3’ end of the sense strand to reduce the off-target effect of the sense strand.  
The claims of U.S. Patent No. 9796974 in view of EP 1752536-A1 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9796974 is required.


Claims 1-3, 5, 6, 17-23 and 26-33 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 22-30 of U.S. Patent No. 9249415 (submitted on the IDS filed July 26, 2022 (6 pages)). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treating a subject having a disease or disorder that would benefit from a reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective amount of a double-stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5, wherein said dsRNA agent comprises a sense strand and an antisense strand, the antisense strand comprising a region of complementarity which comprises at least 17 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of 5'-UAUUAUAAAAAUAUCUUGCUUUU-3' (SEQ ID NO:113), and wherein said dsRNA agent comprises at least one modified nucleotide of U.S. Patent No. 9249415 embraces and encompasses the method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5 of the instant invention.  
Regarding those claims that recite particular doses of the dsRNA agent, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
U.S. Patent No. 9249415 claims that the dsRNA agents of their invention further comprising administering to the subject an anti-complement component C5 antibody, or antigen-binding fragment thereof.
U.S. Patent No. 9249415 claims that the dsRNA agents of their invention comprise 5'-usAfsUfuAfuaAfaAfauaUfcUfuGfcuususudTdT-3' (SEQ ID NO:2889).
U.S. Patent No. 9249415 claims that the dsRNA agents of their invention comprise a ligand that is an N-acetylgalactosamine (GalNAc) derivative.
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9249415 is required.

Claims 1-3, 5, 6, 17-23 and 26-33 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-16 and 57-62 of U.S. Patent No. 9850488 (submitted on the IDS filed July 26, 2022 (6 pages)). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treating a subject having a disease or disorder that would benefit from a reduction in complement component C5 expression, the method comprising administering a double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5, wherein said dsRNA agent comprises a sense strand and an antisense strand forming a double-stranded region, wherein said antisense strand comprises a region of complementarity which comprises at least 17 contiguous nucleotides differing by no more than 3 nucleotides from nucleotides 780-802 of SEQ ID NO:1, wherein each strand is independently about 15-30 nucleotides in length, wherein substantially all of the nucleotides of said sense strand and substantially all of the nucleotides of said antisense strand are modified nucleotides, and wherein said sense strand is conjugated to a ligand attached at the 3'-terminus of U.S. Patent No. 9850488 embraces and encompasses the method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5 of the instant invention.  
Regarding those claims that recite particular doses of the dsRNA agent, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
U.S. Patent No. 9850488 claims that the dsRNA agents of their invention further comprising administering to the subject an anti-complement component C5 antibody, or antigen-binding fragment thereof.
U.S. Patent No. 9850488  claims that the dsRNA agents of their invention comprise 5'-usAfsUfuAfuaAfaAfauaUfcUfuGfcuususudTdT-3' (SEQ ID NO:2889).
U.S. Patent No. 9850488 claims the double-stranded RNAi agent of their invention comprise a ligand that is one or more GalNAc derivatives attached through a bivalent or trivalent branched linker.
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9850488 is required.

Claims 1, 2, 5, 6, 17-20, 22 and 26-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22 of U.S. Patent No. 10,668,170 in view of EP 1752536-A1 (submitted on the IDS filed July 26, 2022 (6 pages)). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method for inhibiting the expression of a target gene comprising the step of administering the double-stranded RNAi agent according to claim 1, in an amount sufficient to inhibit expression of the target gene of U.S. Patent No. 10,668,170 embraces and encompasses the method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5 of the instant invention.  
U.S. Patent No. 10,668,170 claims methods of delivering a double-stranded RNAi agent capable of inhibiting the expression of a target gene to a subject, comprising a sense strand and an antisense strand, each strand having 14 to 30 nucleotides, wherein the sense strand sequence is represented by formula (III).
U.S. Patent No. 10,668,170  claims the double-stranded RNAi agent of their invention comprise a ligand that is one or more GalNAc derivatives attached through a bivalent or trivalent branched linker.
The present Specification teaches: 
The sequence of a human C5 mRNA transcript can be found at, for example, GenBank Accession No. GI:38016946 (NM_001735.2; SEQ ID NO:1). 

EP 1752536-A1 teaches the double stranded RNA molecules of their invention are targeted to C5 GenBank Accession No. NM_001735.2.  See Figure 46, for example.
EP 1752536-A1 teaches the double stranded RNA molecules of their invention are used for treating diseases associated with lupus erythematosus or Alzheimer’s disease.  See Figure 46, SEQ ID NOs: 1149-1151 for Gene Name, C5 and related disease column.
Regarding those claims that recite particular doses of the dsRNA agent, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to devise a method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a dsRNA agent for inhibiting expression of complement component C5 and arrive at the claimed invention.  
The claims of U.S. Patent No. 10,668,170 in view of EP 1752536-A1 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,668,170 is required.


Claims 1, 2, 5, 17-20, 22 and 26-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 10,119,136 in view of EP 1752536-A1 (submitted on the IDS filed July 26, 2022 (6 pages)). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method for inhibiting the expression of a target gene comprising the step of administering the double-stranded RNAi agent according to claim 1, in an amount sufficient to inhibit expression of the target gene of U.S. Patent No. 10,119,136 embraces and encompasses the method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5 of the instant invention.  
U.S. Patent No. 10,119,136 claims methods of delivering a double-stranded RNAi agent capable of inhibiting the expression of a target gene to a subject, comprising a double-stranded RNAi agent capable of inhibiting the expression of a target gene, comprising a sense strand and an antisense strand, each strand having 12 to 30 nucleotides, wherein the duplex represented by formula (III).
U.S. Patent No. 10,119,136 claims the double-stranded RNAi agent of their invention comprise a ligand that is one or more GalNAc derivatives attached through a bivalent or trivalent branched linker.
The present Specification teaches: 
The sequence of a human C5 mRNA transcript can be found at, for example, GenBank Accession No. GI:38016946 (NM_001735.2; SEQ ID NO:1). 

EP 1752536-A1 teaches the double stranded RNA molecules of their invention are targeted to C5 GenBank Accession No. NM_001735.2.  See Figure 46, for example.
EP 1752536-A1 teaches the double stranded RNA molecules of their invention are used for treating diseases associated with lupus erythematosus or Alzheimer’s disease.  See Figure 46, SEQ ID NOs: 1149-1151 for Gene Name C5 and related disease column.
Regarding those claims that recite particular doses of the dsRNA agent, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to devise a method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a dsRNA agent for inhibiting expression of complement component C5 and arrive at the claimed invention.  
The claims of U.S. Patent No. 10,119,136 in view of EP 1752536-A1 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,119,136 is required.


Claims 1, 2, 5, 6, 17-20, 22 and 26-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 9,708,607 in view of EP 1752536-A1 (submitted on the IDS filed July 26, 2022 (6 pages)). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method for inhibiting the expression of a target gene comprising the step of administering a double-stranded RNAi agent capable of inhibiting the expression of a target gene, comprising a duplex comprising a sense strand and an antisense strand of U.S. Patent No. 9,708,607 embraces and encompasses the method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5 of the instant invention.  
U.S. Patent No. 9,708,607 claims methods of delivering a double-stranded RNAi agent capable of inhibiting the expression of a target gene to a subject, comprising a double-stranded RNAi agent capable of inhibiting the expression of a target gene, comprising a sense strand and an antisense strand, each strand having 12 to 30 nucleotides, wherein the duplex represented by formula (III).
U.S. Patent No. 9,708,607 claims the double-stranded RNAi agent of their invention comprise a ligand that is one or more GalNAc derivatives attached through a bivalent or trivalent branched linker.
The present Specification teaches: 
The sequence of a human C5 mRNA transcript can be found at, for example, GenBank Accession No. GI:38016946 (NM_001735.2; SEQ ID NO:1). 

EP 1752536-A1 teaches the double stranded RNA molecules of their invention are targeted to C5 GenBank Accession No. NM_001735.2.  See Figure 46, for example.
EP 1752536-A1 teaches the double stranded RNA molecules of their invention are used for treating diseases associated with lupus erythematosus or Alzheimer’s disease.  See Figure 46, SEQ ID NOs: 1149-1151 for Gene Name C5 and related disease column.
Regarding those claims that recite particular doses of the dsRNA agent, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to devise a method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a dsRNA agent for inhibiting expression of complement component C5 and arrive at the claimed invention.  
The claims of U.S. Patent No. 9,708,607 in view of EP 1752536-A1 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,708,607 is required.


Claims 1-3, 5, 6, 17-20, 22 and 26-33 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,701,963 (submitted on the IDS filed July 26, 2022 (6 pages)). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of inhibiting complement component C5 expression in a cell, the method comprising: contacting the cell with a double stranded ribonucleic acid (dsRNA) agent that inhibits expression of a complement component C5 gene, wherein the dsRNA agent comprises a sense strand and an antisense strand forming a double stranded region 15-30 nucleotide pairs in length, the antisense strand comprising a region of complementarity which comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from nucleotides 769-821 of SEQ ID NO:1; and contacting the cell with an anti-complement component C5 antibody, or antigen-binding fragment thereof, thereby inhibiting expression of the complement component C5 gene in the cell of U.S. Patent No. 9,701,963 embraces and encompasses the method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5 of the instant invention.  
Regarding those claims that recite particular doses of the dsRNA agent, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
U.S. Patent No. 9,701,963 claims that the dsRNA agents of their invention further comprising administering to the subject an anti-complement component C5 antibody, or antigen-binding fragment thereof.
U.S. Patent No. 9,701,963 claims that the dsRNA agents of their invention comprise 5'-usAfsUfuAfuaAfaAfauaUfcUfuGfcuususudTdT-3' (SEQ ID NO:2889).
U.S. Patent No. 9,701,963 claims that the dsRNA agents of their invention further comprises a ligand.
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,701,963 is required. 


Claims 1-3, 5, 6, 17-20, 22 and 26-33 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 11,162,098 (submitted on the IDS filed July 26, 2022 (6 pages)). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of inhibiting complement component C5 expression in a cell the method comprising administering a double-stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5, wherein said dsRNA comprises a sense strand and an antisense strand forming a double stranded region, wherein the antisense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of 5'-UUAUAGUGAGUUAUUUUGUCAAU-3' (SEQ ID NO:105), wherein substantially all of the nucleotides of the sense strand and substantially all of the nucleotides of the antisense strand are modified nucleotides of U.S. Patent No. 11,162,098 embraces and encompasses the method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5 of the instant invention.  
U.S. Patent No. 11,162,098 claims that the dsRNA agents of their invention comprise a ligand that is an N-acetylgalactosamine (GalNAc) derivative.
Regarding those claims that recite particular doses of the dsRNA agent, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,162,098 is required.

Claims 1-3, 5, 6, 17-20, 22 and 26-33 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-15 and 20-22 of U.S. Patent No. 10,400,238. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of inhibiting complement component C5 expression in a cell the method comprising antisense polynucleotide agent for inhibiting complement component C5 expression, comprising at least 14 contiguous nucleotides of SEQ ID NO:84, wherein the agent comprises a gap segment consisting of linked deoxynucleotides; a 5'-wing segment consisting of linked nucleotides; a 3'-wing segment consisting of linked nucleotides; wherein the gap segment is positioned between the 5'-wing segment and the 3'-wing segment and wherein each nucleotide of each wing segment comprises a modified sugar moiety of U.S. Patent No. 10,400,238 embraces and encompasses the method of treating a human subject having a disease or disorder that would benefit from reduction in complement component C5 expression, the method comprising administering to the subject a therapeutically effective fixed dose of a double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of complement component C5 of the instant invention.  
U.S. Patent No. 10,400,238 claims that the dsRNA agents of their invention comprise a ligand that is an N-acetylgalactosamine (GalNAc) derivative.
Regarding those claims that recite particular doses of the dsRNA agent, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,400,238 is required.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/TERRA C GIBBS/           Primary Examiner, Art Unit 1635